[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] January 8, 2010 VIA EDGARLINK Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Subj:SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Equity Funds 0000105377 January 7, 2010 American Century Mutual Funds, Inc. 0000100334 January 8, 2010 Aston Funds 0000912036 December 29, 2009 Calamos Investment Trust 0000826732 December 30, 2009 Dryden Small-Cap Core Equity Fund Inc. 0001032903 December 30, 2009 Fidelity Advisor SeriesVIII 0000729218 December 29, 2009 Goldman Sachs Trust 0000822977 December 29, 2009 Janus Investment Fund 0000277751 December 29, 2009 Legg Mason Partners Variable Equity Trust 0001176343 December 29, 2009 Neuberger Berman Income Funds 0000723620 January 4, 2010 Wells Fargo Funds Trust 0001081400 January 4, 2010 To the extent necessary, these filings are incorporated herein by reference. Sincerely, AMY J. LEE Amy J.
